e1of19
Case 0:19-cv-63125-RS Document 1-2 Entered on FLSD Docket 12/20/2019 Pag
a :19-cv-

Filing # 99357584 E-Filed | 1/22/2019 04:54:37 PM

IN THE CIRCUIT COURT OF THE
17TH JUDICIAL CIRCUIT IN AND FOR
BROWARD COUNTY, FLORIDA

ANDREA ARROYO,
CASE NO.: CACE-19-024229

Plaintiff,

nO MC

NEXUS SERVICES OF VIRGINIA, j 8 ey | G
a > 4

INC., a foreign corporation

Defendant,

 

 

SUMMONS IN A CIVIL CASE
TO: NEXUS SERVICES OF VIRGINIA, INC., through its Registered Agent:

INCORP SERVICES, INC.
17888 67TH COURTH NORTH
LOXAHATCHEE, FL 33470

YOU ARE HEREBY SUMMONED and required to serve upon PLAINTIFF'S ATTORNEY

PETER M, HOOGERWOERD,
REMER & GEORGES-PIERRE, PLLC.
44 WEST FLAGLER STREET

SUITE 2200

MIAMI, FL 33130

an answer to the complaint which is herewith served Upon you, within 20 days after service of this
Summons upon you, exclusive of the day of service. If you fail to do SO, judgment by default will
be taken against you for the relief demanded in the complaint. You must also file your answer
with the Clerk of this Court within a reasonable period of time after service,

SOIT § Se,
Abe Ne: Ce
Ropes SN,

 

   
 

FH Ste a pte
CLERK fel a DATE NOV 26 2019
tel

— aS
(BY) DEPUTY CLER Ra

Pits EXHIBIT

BRENDA D, F RMAN %

5 A

*°* FILED: BROWARD COUNTY, FL BRENDA D. FORMAN, CLERK 11/22/2019 04:54:35 PM, ##08
Case 0:19-cv-63125-RS Document 1-2 Entered on FLSD Docket 12/20/2019 Page 2 of 19

IN THE CIRCUIT COURT OF THE
17™ JUDICIAL CIRCUIT IN AND FOR
BROWARD COUNTY, FLORIDA
ANDREA ARROYO, on behalf of herself
and all others similarly situated,
Plaintiff,
vs. Case No. CACE-19-024229
NEXUS SERVICES OF VIRGINIA,
INC., a foreign corporation
Defendant,
COMPLAINT

[Opt in pursuant to § 216(B)]

Plaintiff, Andrea Arroyo, on behalf of herself and all others similarly situated
(“Plaintiff”), by and through the undersigned counsel, hereby sues Defendant, NEXUS
SERVICES OF VIRGINIA, INC. (“Defendant”), and in support avers as follows:

GENERAL ALLEGATIONS

1. This is an action by the Plaintiff for damages exceeding $15,000 excluding attorneys’
fees or costs for unpaid commissions and retaliation under the Fair Labor Standards
Act, 29 U.S.C. §§ 201-219 (“FLSA”), violation of the Family and Medical Leave Act
(“FMLA”), violations under the Employee Retirement Income Security Act of 1974
(“ERISA”), and for breach of contract, quantum meruit, and unjust enrichment,

2. This Court has jurisdiction over Plaintiff's FLSA claims pursuant to 29 U.S.C. §216.

3. Plaintiff was at all times relevant to this action, and continues to be, a resident of

Wildomar, California. Plaintiff traveled frequently to Florida to perform her job
Case 0:19-cv-63125-RS Document 1-2 Entered on FLSD Docket 12/20/2019 Page 3 of 19

10.

duties.

Venue is proper in Broward County because Defendant conducted and continues to
conduct business in Broward County, Florida. Defendant has fifteen (15) different
office locations nationwide, including one office in Broward County, Florida.
Defendant advertises this office to the general public on its website and is authorized
to do business in Florida.

Defendant employs fifty (50) or more employees within a seventy-five (75) mile
radius for each working day during each of the twenty (20) or more calendar-work
weeks in the current or proceeding calendar year.

While employed by Defendant, Plaintiff flew across the county on business for the
company, including to the company’s headquarters in Virginia, which has more than
fifty (50) employees.

Plaintiff was employed for at least twelve (12) months by Defendant and has worked
at least 1,250 hours in the twelve (12) months.

Plaintiff has retained the undersigned counsel in order that Plaintiff's rights and
interests may be protected. Plaintiff has become obligated to pay the undersigned a
reasonable attorney’s fee.

Declaratory, injunctive, legal and equitable relief sought pursuant to the laws set
forth above together with attomeys’” fees, costs and damages.

All conditions precedent for the filing of this action before this Court have been
previously met, including the exhaustion of all pertinent administrative procedures

and remedies.
Case 0:19-cv-63125-RS Document 1-2 Entered on FLSD Docket 12/20/2019 Page 4 of 19

1.

12.

13.

14.

15.

16.

17.

18,

FACTUAL ALLEGATIONS COMMON TO ALL COUNTS
Plaintiff is a non-exempt covered employee for purposes of the FLSA as Defendant
employed Plaintiff in a manner whereby Plaintiff individually affected interstate
commerce, and or Defendant has gross revenue exceeding $500,000 for all relevant
periods, triggering enterprise coverage under the FLSA.
Plaintiff performed work for Defendant from January 2014 until February 2017.
During this time Plaintiff worked as a case manager, a West Coast Regional
Manager, and as an auditor.
Plaintiff was paid a weekly salary plus any commissions she earned.
Defendant is in possession of Plaintiff’s payment history, salary, withholdings,
working hours and is otherwise on notice of Plaintiff’s claims for amounts owed.
During the period from March 2015 to June 2016 Plaintiff worked as the West Coast
Regional Manager. Plaintiff worked 60-65 hours per week during her time as
regional manager.
Though Plaintiff's position was titled as a “manager”, Plaintiff at no point had
powers to hire or fire employees, nor were Plaintiff's suggestions and
recommendations as to the hiring, firing, advancement, promotion or any other
change of status of other employee given particular weight. Additionally, Plaintiff
continued to do the work of her prior position as a case manager while in her
Manager role.
Throughout her time as the West Coast Regional Manager, Plaintiff earned a salary
and also was entitled to receive commissions.

During this time, Plaintiff repeatedly asked her supervisor, David See, for payment
Case 0:19-cv-63125-RS Document 1-2 Entered on FLSD Docket 12/20/2019 Page 5 of 19

19.

20.

2t,

22.

23.

24.

25.

26.

of her commissions and was told that she should submit a request for them.
However, Defendants at the time had no form or system in place for employees to

submit such a request.

Not until around June 2016 did Defendants create a form for employees to submit
commission requests.

As a result of this failure, Plaintiff is now owed sixteen-thousand dollars ($16,000) in
commissions that she earned during her time as West Coast Regional Manager.

The following year, while employed by Defendant as an auditor, Plaintiff requested
leave for a personal injury that she suffered when she pulled a muscle in late January
2017.

Plaintiff was never offered to take leave pursuant to the FMLA, although she was
eligible and entitled due to Plaintiff's status as a covered employee.

While on leave, Plaintiff was made aware that Defendant had not been paying her
insurance premiums when she was required to pay for her doctor visits out of pocket.
From the beginning of her employment with Defendant, two-hundred ($200) dollars
had been deducted per week from Plaintiff's check to pay for her insurance
premiums and 401(k).

When Plaintiff realized that the money was being deducted from her check but not
being used to pay her insurance and fund her 401(k), she immediately contacted
Richard Moore (“Mr. Moore”), the co-owner of Libre by Nexus (Defendant).
Plaintiff advised Mr. Moore that they were not paying for her health insurance nor
for her 401(k).

Because of Defendants failure to pay Plaintiff's insurance premiums, Plaintiff has
Case 0:19-cv-63125-RS Document 1-2 Entered on FLSD Docket 12/20/2019 Page 6 of 19

accumulated over ten-thousand ($10,000) dollars in hospital bills.

27. It was after this complaint to management that Plaintiff began to be accused of
coercing other employees to resign, was followed on multiple occasions by
Defendant, and was even recorded by Defendant without her consent in violation of
Califomia Penal Code § 632.

28. Following this, while on approved medical leave, Plaintiff was terminated due to the
fact that she had complained to management regarding nonpayment of wages,
insurance premiums, 401(k), and in retaliation for taking medical leave.

29. Any reason proffered by Defendant for the adverse employment action is a mere
pretext for unlawful discrimination and retaliation.

30. Plaintiff has retained the undersigned counsel in order that her rights and interests
may be protected.

COUNT I

Interference with Rights under the FMLA

31. Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1 through
30 above as if set out in full herein.

32. Plaintiff is an individual entitled to protection under the FMLA.
33. Plaintiff is an employee within the meaning of the FMLA.
34, Plaintiff engaged in protected activity within the meaning of FMLA.
35. Defendant’s actions interfered with Plaintiff's lawful exercise of FMLA rights.
36. Defendant’s action constitute violations of the FMLA.
37. As a result of Defendant’s unlawful conduct, Plaintiff has suffered and continues to

suffer damages.
Case 0:19-cv-63125-RS Document 1-2 Entered on FLSD Docket 12/20/2019 Page 7 of 19

WHEREFORE, Plaintiff respectfully prays for the following relief against Defendant:

A. Adjudge and decree that Defendant has violated the FMLA and has done so
willfully, intentionally, and with reckless disregard for Plaintiff's rights;

B. Enter a judgment requiring that Defendant pay Plaintiff appropriate back pay,
front pay, benefits’ adjustment, and prejudgment interest and amounts to be
proved at trial for the unlawful employment practices described herein;

C. Enter an award against Defendant and award Plaintiff compensatory damages
for mental anguish, personal suffering and loss of enjoyment of life;

D. Require Defendant to reinstate Plaintiff to this position at the rate of pay and
with the full benefits she would have had had she not been discriminated
against by Defendant, or in lieu of reinstatement, award his front pay;

E. Award Plaintiff the costs of this action, together with reasonable attorneys’
fees; and

F, Grant Plaintiff such additional relief as the Court deems just and proper under
the circumstances.

OUNT
Retaliation under the FMLA

38. Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1 through
30 above as if set out in full herein.

39. Plaintiff is an individual entitled to protection under the FMLA.

40. Plaintiff is an employee within the meaning of the FMLA.

41. Plaintiff engaged in protected activity within the meaning of the FMLA.

42. Defendant retaliated against Plaintiff for exercising rights protected under the FMLA.

43. Defendant's actions constitute a violation of the FMLA.
Case 0:19-cv-63125-RS Document 1-2 Entered on FLSD Docket 12/20/2019 Page 8 of 19

44. As a result of Defendant's unlawful conduct, Plaintiff has suffered and continues to
suffer damages.
WHEREFORE, Plaintiff respectfully prays for the following relief against Defendant:

A. Adjudge and decree that Defendant has violated the FMLA and has done so
willfully, intentionally and with reckless disregard for Plaintiff's rights;

B. Enter a judgment requiring that Defendant pay Plaintiff appropriate back pay, front
pay, benefits' adjustment, and prejudgment interest at amounts to be proved at trial
for the unlawful employment practices described herein;

C. Enter an award against Defendant and award Plaintiff compensatory damages for
mental anguish, personal suffering, and loss of enjoyment of life;

D. Require Defendant to reinstate Plaintiff to her position at the rate of pay and with
the full benefits she would have, had she not been discriminated against by
Defendant, or in lieu of reinstatement, award her front pay;

E. Award Plaintiff the costs of this action, together with reasonable attorneys’ fees;
and

F. Grant Plaintiff such additional relief as the Court deems just and proper under the

circumstances.

COUNT
Wage & Hour Federal Statutory Violation

45, Plaintiff re-adopts each and every factual allegation as stated in paragraphs | through
30 of this complaint as if set out in full herein.

46. This action is brought by Plaintiff to recover from Defendant unpaid commissions, as
well as an additional amount as liquidated damages, costs, and reasonable attorney's

fees under the provisions of 29 U.S.C. § 201 et seq.
Case 0:19-cv-63125-RS Document 1-2 Entered on FLSD Docket 12/20/2019 Page 9 of 19

47. Jurisdiction is conferred on this Court by Title 29 U.S.C. § 216(b).

48. At all times pertinent to this Complaint, Defendant operated as an organization which
sells and/or markets its services and/or goods to customers from throughout the United
States and also provides its services for goods sold and transported from across state
lines of other states, and the Defendant obtains and solicits funds from non-Florida
sources, accepts funds from non-Florida sources, uses telephonic transmissions going
over state lines to do its business, transmits funds outside the State of Florida, and
otherwise regularly engages in interstate commerce, particularly with respect to its
employees.

49. Upon information and belief, the annual gross revenue of the Defendant was at all times
material hereto in excess of $500,000 per annum, and, by virtue of working in interstate
commerce, otherwise satisfies the FLSA’s coverage requirements.

50. By reason of the foregoing, the Defendant is and was, during all times hereafter
mentioned, an enterprise engaged in commerce or in the production of goods for
commerce as defined in §§ 3 (r) and 3(s) of the FLSA, 29 U.S.C. § 203(r) and 203(s).
Defendant’s business activities involve those to which the Fair Labor Standards Act
applies. The Plaintiffs work for the Defendant likewise affects interstate commerce.

51, Plaintiff seeks to recover for unpaid wages accumulated from her time working as West
Coast Regional Manager, on or about March 2015 through June 2016.

WHEREFORE, Plaintiffs respectfully prays for the following relief against Defendant:

A. Adjudge and decree that Defendant has violated the FLSA and has done so willfully,

intentionally and with reckless disregard for Plaintiff's rights;

B. Award Plaintiff actual damages in the amount shown to be due for unpaid commissions
Case 0:19-cv-63125-RS Document 1-2 Entered on FLSD Docket 12/20/2019 Page 10 of 19

52.

53.

54.

55.

56.

for work completed, with interest; and

Award Plaintiff an equal amount in double damages/liquidated damages; and

Award Plaintiff the costs of this action, together with reasonable attorneys’ fees; and
Grant Plaintiff such additional relief as the Court deems just and proper under the

circumstances.

COUNT IV
FLSA Retaliation

Plaintiff re-adopts each and every factual allegation as stated in paragraphs | through
30 of.this complaint as if set out in full herein.

29 U.S.C. § 215(a)(3) of the FLSA states that it is a violation to “discharge or in any
other manner discriminate against any employee because such employee has filed any
complaint or instituted or caused to be instituted any proceeding under or related to
this Act, or has testified or is about to testify in any such proceeding, or has served or
is about to serve on an industry committee.”

Defendant’s conduct as set forth above constitutes a violation of the FLSA’s anti-
retaliation provision.

The motivating factors that caused Plaintiff's termination as described above was
Plaintiff's complaints regarding Defendant’ refusal to pay her commissions and
retaliation for taking medical leave.

Defendant’s conduct was in direct violation of the FLSA, and, as a direct result,

Plaintiff has been damaged.
Case 0:19-cv-63125-RS Document 1-2 Entered on FLSD Docket 12/20/2019 Page 11 of 19

WHEREFORE, Plaintiff respectfully prays for the following relief against Defendant:

A. Adjudge and decree that Defendant has violated the FLSA and has done so
willfully, intentionally and with reckless disregard for Plaintiff's rights;

B. Enter judgment against the Defendant for all back wages from the date of
discharge to the present date and an equal amount of back wages as liquidated
damages, and;

C. Enter judgment against the Defendant for all front wages until Plaintiff becomes
65 years of age; and

D. Enter an award against Defendant and award Plaintiff compensatory damages for
mental anguish, personal suffering, and loss of enjoyment of life;

E. Award Plaintiff the costs of this action, together with reasonable attorney fees;
and

F. Grant Plaintiff such additional relief as the Court deems just and proper under the

circumstances.

COUNT V
Violation of ERISA

57. Plaintiff re-adopts each and every general and factual allegation as stated in paragraphs
1 through 30, above as if set out in full herein.

58. ERISA § 502(a)(1)(B) provides the causes of action by which participants and
beneficiaries can challenge benefit claims and denials. 29 U.S.C. § 1132(a)(1)(B).

59. ERISA § 510 provides that, “It shall be unlawful for any person to discharge, fine,
suspend, expel, discipline, or discriminate against a participant or beneficiary for

exercising any right to which he is entitled under the provisions of an employee benefit
Case 0:19-cv-63125-RS Document 1-2 Entered on FLSD Docket 12/20/2019 Page 12 of 19

plan...or for the purpose of interfering with the attainment of any right to which such
participant may become entitled under the plan....”

60. Plaintiff is a participant or beneficiary as defined in 29 U.S.C. § 1002 et seq., and isa
protected individual under ERISA §510.

61. Plaintiff participated in an employee benefit plan as defined in 29 U.S.C. § 1002 (3) et
seq... Furthermore, the employee benefits plan(s) was established or maintained by the
employer and/or employee organizations engaged in commerce or in any industry
affecting commerce.

62. The employee benefit plan in which Plaintiff participated in does not fall within the
exceptions provided by 29 U.S.C. §§ 1003 (b) and (c).

63. Defendant subjected Plaintiff to adverse employment action and/or disparate treatment
for the purpose of interfering with and/ or depriving Plaintiff's rights and/or benefits
under ERISA.

64, Plaintiff suffered damages as a result of Defendant’s adverse employment action and/or
disparate treatment, to wit the deprivation of Plaintiff's retirement and/or health
benefits plan.

65. By the conduct described above, Defendant has engaged in interference and/or
discrimination against Plaintiff, to wit Defendant terminated Plaintiff in advance of the
vesting of employee benefit plans with the intent to avoid contributing and or paying
out the employee benefit plans, specifically Plaintiff's retirement and/or health benefits
plan.

66. Defendant’s conduct complained of herein was willful and in disregard of Plaintiff's

protected rights. Defendant and its supervisory personnel were aware that interference
Case 0:19-cv-63125-RS Document 1-2 Entered on FLSD Docket 12/20/2019 Page 13 of 19

on Plaintiffs employee benefit plan was unlawful but acted in reckless disregard of the
law.

67. At all times material hereto, the employees exhibiting adverse actions towards Plaintiff
possessed the authority to affect the terms, conditions, and privileges of Plaintiff's
employment with the Defendant.

68. Defendant retained all employees who exhibited adverse actions toward the Plaintiff
and did so despite the knowledge of said employees engaging in adverse actions.

69. As a result of Defendant’s adverse actions, as alleged herein, Plaintiff has been
deprived of rights and is entitled to relief,

70, The conduct of Defendant, by and through the conduct of its agents, employees, and/or
representatives, and the Defendant's failure to make prompt remedial action to prevent
adverse employment action against the Plaintiff, deprived the Plaintiff of statutory
rights under federal law.

71. Plaintiff has suffered and will continue to suffer both imeparable injury and
compensable damages as a result of Defendant’s discriminatory practices unless and
until this Honorable Court grants relief.

WHEREFORE, Plaintiff respectfully prays for the following relief against Defendant:
A. Adjudge and decree that Defendant has violated the ERISA, and has done so

willfully, intentionally, and with reckless disregard for Plaintiff's rights;

B, Enter a judgment requiring that Defendant pay Plaintiff appropriate back pay,
benefits’ adjustment, and prejudgment interest at amounts to be proved at trial for
the unlawful employment practices described herein;

C. Require Defendant to reinstate Plaintiff to the position at the rate of pay and with

the full benefits Plaintiff would have had Plaintiff not been discriminated against
Case 0:19-cv-63125-RS Document 1-2 Entered on FLSD Docket 12/20/2019 Page 14 of 19

by Defendant, or in lieu of reinstatement, award front pay;
D. Award Plaintiff the costs of this action, together with reasonable attorneys’ fees;

and

E. Grant Plaintiff such additional relief as the Court deems just and proper under the

circumstances.

Count VI
Breach of Agreement

72. Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1 through
30 of this complaint as if set out in full herein.

73. Defendant breached its agreement with Plaintiff by failing to pay the amount due to
Plaintiff for services provided and performed under their agreement, by not properly
paying Plaintiff commissions and wages for all hours worked in violation of the laws
of the United States and the State of Florida, and for failing to pay Plaintiff's
insurance and retirement benefits.

74. Plaintiff suffered damages as a result of Defendant’s breach of said agreement.

WHEREFORE, Plaintiff seeks damages from Defendant for breach of agreement, exclusive of
pre-judgment interest, costs, and attorneys’ fees and any and all other relief that this

Honorable Court deems just and proper.

COUNT VII
Quantum Meruit

75. Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1 through
30 of this complaint as if set out in full herein.
76. Plaintiff has conferred a benefit onto Defendant by performing and providing services

for Defendant.
Case 0:19-cv-63125-RS Document 1-2 Entered on FLSD Docket 12/20/2019 Page 15 of 19

77, Defendant has knowledge of the services performed and provided and the benefit
provided by Plaintiff.

78. Defendant accepted Plaintiffs services to Defendant.

79. Defendant retains an inequitable benefit from Plaintiff by not properly paying
Plaintiff for all hours worked in violation of the laws of the United States and the
State of Florida.

80. Plaintiff seeks damages under quantum meruit that are the reasonable value of the
services rendered to, provided to, and performed for Defendant.

WHEREFORE, Plaintiff seeks a judgment under quantum meruit for damages for the
reasonable value of the services performed and provided for Defendant, interest and
costs, and other damages deemed just by this Honorable Court.

COUNT Vir
Unjust Enrichment

81. Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1 through
30 of this complaint as if set out in full herein.

82. Plaintiff has conferred a benefit upon Defendant for services performed and provided
to Defendant.

83. Defendant has knowledge of the services performed and provided by Plaintiff.

84. Defendant voluntarily accepted the services performed and provided by Plaintiff.

85. Defendant unjustly benefit from the services performed and provided by Plaintiff by
not properly paying Plaintiff for all hours worked in violation of the laws of the
United States and the State of Florida.

86. Plaintiff seeks damages for the value of the work performed to Defendant.
Case 0:19-cv-63125-RS Document 1-2 Entered on FLSD Docket 12/20/2019 Page 16 of 19

WHEREFORE, Plaintiff seeks a judgment for unjust enrichment against Defendant, interest

and costs, and other damages deemed just by this Honorable Court.

JURY DEMAND

Plaintiff demands trial by jury of all issues triable as of right by jury.

Dated: November 21, 2019
Respectfully submitted,

/s/ Daniel J.Bujan Esq.

Peter M. Hoogerwoerd, Esq.

Florida Bar No.:188239

pmh(@rgpattorneys.com

Nathaly Saavedra, Esq.

Florida Bar No. 118315

Ns@rgpattorneys.com

Daniel J. Bujan, Esq.

Florida Bar No.:1017943

Dbujan@rgpattorneys.com
REMER & GEORGES-PIERRE, PLLC
44 West Flagler Street, Suite 2200
Miami, FL 33130
Telephone: (305) 416-5000
Facsimile: (305) 416-5005
Case 0:19-cv-63125-RS Document 122 Entered on FLESD Docket 12/20/2019 Page 17 of 19
Filing # 99968320-E-Filed 12/09/2019 08:15:59 AM

ETURN ERVI

State of Florida County of BROWARD Circuit Court

Case Number; CACE-19-024229 i
PPJ2018005058

ANDREA ARROYO, on behalf of herself and all others similarly situated

vs.

Defendant:
NEXUS SERVICES OF VIRGINIA, ING., aforeign corporation

 

 

 

 

For:

JASON-REMER

Remer & Georges-Piarre, Plic;
44 West Flagler Street

Suite 2200

Miaml, FL 33130

Recelved by Prestige Process on the 26th day of November, 2019 at 1:43 pm to be served on NEXUS SERVICES OF
VIRGINIA, INC., THROUGH ITS REGISTERED AGENT: INCORP SERVICES, INC, 1788 67TH COURTH NORTH,
LOXAHATCHEE, FL. 33470.~~

1, MARIO CORLETO;, do hereby: affirm that on the 2nd day of December, 2019 at 10:40 am, I:

served an AUTHORIZED entity by delivering a true copy of the SUMMONS IN A CIVIL CASE and COMPLAINT with the date
and hour of service endorsed thereon by me, to: CHRISTINA WILKOF as C.R.8. at the address of: 1788 67TH COURTH
NORTH, LOXAHATCHEE, FL:33470, who stated they are authorized to accept service for NEXUS’ SERVICES OF VIRGINIA,
INC,; THROUGH ITS REGISTERED AGENT: INCORP SERVICES, INC, and Informed sald person of the contents therein, in
complianes with state statutes.

Additional information pertaining to this Service:

oa: 10:50 am Attempted service at 1788 67TH COURTH NORTH, LOXAHATCHEE, FL 33470, Chiistine Wilkof as
C.R

Description of Person Served: Age: 45, Sex: F, Race/Skin Color: White, Height-5'5", Weight: 155, Hair: Red, Glasses: N

| certify that | am over the age of 18, have no Interest in the above action, and am a Certified Process Server,.in good

standing, in the judicial circuit in which the process was served, Under the perjury, | declare that | have read the foregoing
document and the facts in It'are true. NO NOTARY REQUIRED PURSUANT TO F.S.92.526(2)

(iCal

MARIO CORLETO
CPS#1055

Prestige Process
P.O Box 613634

Miami, FL 33281
(308) 490-4346

Our Job Serial Number! PPJ-2018005058

Copyright © 1982-2019 Catabase Services, Inc. - Process Server's Toowwox V0. 1g

*** FILED: BROWARD COUNTY, FL. BRENDA D:FORMAN, CLERK 12/09/2019 08:15:59 AM.#*#*

 
Case 0:19-¢v-63125-RS Documents. Raihbel: CAEEH PESO BRRAL. page 18 of 19

Filing #.99292716 E-Filed-11/21/2019 07:09:12 PM

FORM 1.997. CIVIL COVER SHEET

The. civil cover sheet and the information contained in it neither replace nor supplement the filing and service of pleadings
or other documents.as required by law. This form must be filed bythe plaintiff or petitioner. for the use of the Clerk of
Court for the purpose of reporting judicial workload data pursuant to section 25.075, Florida Statutes. (See.instructions-for

 

 

completion.)
l. CASE STYLE
IN. THE CIRCUIT COURT OF THE SEVENTEENTH JUDICIAL CIRCUIT,
INAND FOR BROWARD COUNTY, FLORIDA’
Case No.:
Andrea Arroyo
Plaintiff
vs.
Nexus Services of Virginia, Inc.
Defendant
il. TYPE OF CASE
OO Non-homestead residential foreclosure
2 Condominium .$250,00 or more
& Contracts ‘and indebtedness O. >Other real property actions $0 - $50,000
‘(2 Eminent domain Q Other real property actions $50,001 - $249,999
. Auto negligence 0 ..Other real property actions $250,000 or'more
GD Negligence — other .
O. Business governance £ Professional malpractice
O __Environmental/Toxic tort _ Malpractice =medical
O Third party indemnification Malpractice — other. professional
O° Construction defect Oo ‘
Ol —Mass tort Antitrust/Trade Regulation
CO ~ Negligent security Business Transaction
o Premises liability — — commercial Constitutional challenge-statute or
O~Premises liability — residential ornare
Products liability Constitutional challenge-proposed
: . amendment
O Real Property/Mortgage foreclosure Corporate. Trusts

oO eBpdPs

lo -oO

io

Commercial foreclosure $0 - $50,000
Commercial foreclosure $50,001 - $249,999
Commercial foreclosure $250,000 or.more

“ Homestead residential foreclosure $0 — 50,000

Homestead residential foreclosure $50,001.-
$249,999

Homestead residential foreclosure $250,000 or
more

Non-homestead residential foreclosure $0 -
$50,000

Non-homestead residential foreclosure
$50,001 - $249,999

 

Discrimination-employment or other
Insurance claims

intellectual property

Libel/Slander <<. ~

Shareholder derivative action
Securities litigation.

Trade secrets

Trust litigation

ooo ooooo po noe feos

*** FILED: BROWARD COUNTY, FL. BRENDA D- FORMAN, ‘CLERK 11/21/2019 07:09:11 PM.***#*

 
Case 0:19-ev-63125-RS Document 1-2 Entered on FLSD Docket 12/20/2019 Rage 19 of 19
Filing # 99357584 E-Filed 11/22/2019 04:54:37 PM

IN THE CIRCUIT COURT OF THE
17TH JUDICIAL CIRCUIT IN-AND FOR

SS 7 BROWARD COUNTY, FLORIDA
ANDREA ARROYO; :.. & :
| CASE NO.: CACE-19-024229
Plaintiff,
VS.
NEXUS SERVICES OF VIRGINIA,

ING.}a foreign corporation

Defendant,
/

SUMMONS IN A CIVIL CASE
TO: NEXUS SERVICES OF VIRGINIA, INC., through its Registered Agent:

INCORP SERVICES, INC:
17888 67TH COURTH NORTH
LOXAHATCHEE, FL 33470

YOU ARE HEREBY SUMMONED and required to serve upon PLAINTIFF’S ATTORNEY

PETER M. HOOGERWOERD.
REMER.& GEORGES-PIERRE, PLLC.
44 WEST FLAGLER STREET

SUITE 2200

MIAMI, FL 33130

an answer to the complaint which is herewith served upon you, within 20:days after service of this
summons upon you, exclusive of the day of service. If you fail to do so, judgment by default will
be taken against you: for the relief demanded in the complaint: You must-also fi le'your answer
with the Clerk of this Court, within a reasonable period of time after service.

 

NOV.262019 .

 

*#** FILED: BROWARD COUNTY, FL. BRENDA D. FORMAN, CLERK 11/22/2019 04:54:35 PM.****

 
